                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                8:19CR95
                                           )
      vs.                                  )
                                           )
MARQUEL GRANT,                             )                  ORDER
                                           )
                    Defendant.             )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [21]. Counsel needs additional time to conclude investigation and consult expert
witnesses. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [21] is granted, as follows:

      1. The jury trial, now set for June 10, 2019 is continued to July 29, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and July 29, 2019, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: May 16, 2019.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
